DETAILED ACTION
	This non-final office action is in response to Applicant’s request for continued examination filed March 22, 2022.  Currently Claims 1-13, 15 and 17-22 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 28, 2022 has been entered.
 
Response to Amendment
	The 35 U.S.C. 112(a) rejection of claims 1-13, 15 and 17-21 in the previous office action is maintained.



Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive. Specifically, in the Declaration under 37 C.F.R. 1.132, on March 22nd Mr. Raghavendra Meharwade, inventor, argues that one skilled in the art at the time of the invention would have known:
how to determine a release schedule for a project based on priority information, new project software data and computer resource data 
Dash, Agile release planning and Greg, Chapter 4 Agile Excellence references provide support for how to determine a project release schedule 
how to train a machine learning model that determines a release schedule for a project 
how to process priority information, new project software data and computer resource data using the trained machine learning model to determine release information including a release schedule 

The declaration under 37 CFR 1.132 filed March 22, 022 is insufficient to overcome the rejection of claims 1-13, 15 and 17-21 based upon insufficiency of disclosure under 35 U.S.C. 112(a) as set forth in the last Office action because:  
Initially examiner notes that Applicant is essentially arguing that nearly all of the key limitations which enabled the currently claimed invention to overcome the applied prior art are all known to one skilled in the art prior to the filing of the invention.  Additionally, Applicant is arguing that these key method steps, found to be non-obvious over the prior art, were not specifically disclosed as disclosure was not necessary or required as one skilled in the art would understood how to perform the claimed method steps, seemingly arguing that the method steps are well-known in the art.
The currently pending claims are directed to a system which performs at least one action comprising: reserving computer or hardware resources for a new project; OR allocating computer 
As discussed in detail in the at least two previous office actions Applicant’s disclosure fails to provide a specific detailed example(s) or a definition for the phrase release schedule (e.g. what are the meets and bounds of the phrase ‘release schedule’ OR how to train a machine learning model to determine release information/schedule for a new project OR more specifically how to reserve computing/hardware resources OR allocate computing resources OR instantiating a quantity of virtual machines according to the determined release schedule as claimed.
Mr. Raghavendra Meharwade (inventor) declaration filed March 22, 2022 is not persuasive as it fails to provide sufficient arguments or evidence to support Mr. Raghavendra Meharwade’s assertions that one skilled in the art would know, without detailed disclosure, how to make or use the invention as claimed.
With regards to Mr. Meharwade assertion that Specification Paragraphs 14, 18, 20, 30, 31, 34, 38, and 54 provide ample description for one skilled in the art to determine a release schedule based on priority information, new project software data and computer resource data (Pages 9-11), the examiner respectfully disagrees.  As discussed previously, and below, these paragraphs merely describe at a very high level that a project release plan includes various pieces of information (e.g. resource allocation) and that historical project data may be include release dates, particular set of resources and the like.  None of these paragraphs provide a specific definition or even a detailed example of what a project release schedule is much alone how to determine any of the various listing of data which may be contained in a project release schedule or ultimately perform an action of allocating resources, virtual machines or the like based on the determined project release schedule.  There are entirely too many potential data points for a project (e.g. subject matter, configuration, timeliness requirements, etc.) wherein 
Dash and Greg discuss at a very high level that Agile software product development determines a set of releases (iterations, sprints) for a software product based on a product roadmap wherein product features (stories) can be ordered/prioritized in order to determine in what release of the software product the product features maybe included.
While the Dash and Greg references are interesting background as it relates to a very high level overview of Agile software development neither reference is commensurate with the scope of the claims or the invention as disclosed (e.g. the claims are not directed to Agile software development).  Further neither of the references provide a specific definition of a project release schedule much alone a specific algorithm, approach, method or the like for determining an (undefined) project release schedule based on priority, new project data and resource data as recited in the claims.
Further neither Dash nor Greg discuss at any level training or subsequently utilizing a machine learning model to determines a release schedule for a project as claimed.


	While the argued paragraphs, example Specification Paragraph 23, may recite that historical project data may be utilized to perform a training operation this very high level disclosure fails to define what a project release schedule is much alone how to train an undisclosed machine learning model to determine an undefined release schedule for a project based on priority, new project data and computer resource data or subsequently perform an action of assign/allocating resources or virtual machines based on the release schedule/information for a new project as claimed.  This paragraph, like the remainder of Applicant’s disclosure, merely recites a wished for capability without any detailed disclosure as HOW to actual program a computer to perform the method steps as claimed. 

With regards to Mr. Meharwade assertion that Specification Paragraphs 39-42 provide ample description such that one skilled in the art would readily know how to process priority information, new project software data and computer resource data using the trained machine learning model to determine release information including a release schedule, the examiner respectfully disagrees.
Specification Paragraph 40merley states that the trained machine learning model MAY be configured or trained to assume resources of previous projects are the same as currently available resources for the new project thereby enabling the machine learning model not to have to receive, determine or compare the status or condition of resources.  This is very different from the claimed steps of “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing 
Specification Paragraph 41 merely lists a plurality of generic/known machine learning models that can provide performance characteristics and that the system may be configured to select the machine learning model based on one or more characteristics of the project this brief paragraph fails to define a release schedule much alone how to utilizing a trained machine learning model to determine a release schedule for a new project based on priority information, new project data and computing resources as claimed.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of possession fails.

Applicant's arguments filed February 28, 2021 have been fully considered but they are not persuasive. Applicant argues that Applicant’s disclosure provides sufficient detail to demonstrate possession of the claimed invention.  
The examiner respectfully disagrees.  None of the cited Specification paragraphs provide sufficient disclosure to demonstrate possession of the claimed steps of training a machine learning 
With respect to Specification Paragraph 21, Specification Paragraph 21 does disclose that the a desired feature of the system/invention is to determine a project release plan associated with a new project “For example, the project management platform may train the machine learning model to permit the machine learning model to determine a project release plan associated with a new project” and does list a plurality of generic, well-known, machine learning models that may or may not be used. Nowhere in Specification Paragraph 21 is there any detailed discussion of HOW the system trains an off-the-shelf generic machine learning model (other that to mention briefly the use of non-specific historical project data) or subsequently how this automagically trained ML model “and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way (e.g. working example) what a project release plan/schedule is much alone that a project release plan “includes the release schedule for the new project and respective allocations of computing resources for the new project”.   Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
With regards to Specification Paragraph 23, this paragraph merely discloses generic steps for training a generic/off-the-shelf machine learning model (i.e. use of training, testing and validation data sets; dimension reduction).  The paragraph fails to discuss in any way a project release schedule/plan or 
With regards to Specification Paragraphs 24-29, these paragraphs merely discuss at a very high level of generality several generic ML models (e.g. random forest, SVM, etc.; Specification Paragraphs 24-29), training the ML model utilizing input from a subject matter expert (i.e. a human person trains the model; Specification Paragraph 26) as well as training a ML model to analyze project characteristics (e.g. project complexity, required resource, request allocation of resources; Specification Paragraphs 28, 29).  Nowhere in these pargrapraphs is there any detailed discussion of what a project release schedule/plan is (e.g. no example, no list of data/fields included in a project release schedule, etc.) much alone HOW the system automagically utilizes a trained ML model “and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed in Claims 1, 8 and 15.  Further this paragraph fails to discuss in any way that a project release plan “includes the release schedule for the new project and respective allocations of computing resources for the new project”.  Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
With regards to Specification Paragraph 55, this paragraph merely discussed that the machine learning model may be trained to determine complexity and/or size of a project release according to an 
With regards to Specification Paragraph 31, Specification Paragraph 31 merely describes various project information provided by a user (e.g. subject of new project, requirements, etc.).  This paragraph does not discuss at any level of detail how to generate a project release schedule utilizing a trained machine learning model as claimed.
 With regards to Specification Paragraph 38 mentions in a single sentence that the “project management platform processes the processed new project data, with the trained machine learning model, to determine release information for the new project” and does project a list of information/data that may be included in the release information “information associated with the complexity of the project or the size of the project….may include a release schedule associated with the determined or predicted complexity or size that indicates predicted timing associated with the project.  The predicted timing may indicate when certain events or phrases associated with tasks of the new project are projected to start/end.”  This paragraph clearly discloses what type of data may be included/associated with project releases and that a project release schedule/plan may indicated predicted timing of events or phases.  However, this paragraph fails to disclose at any level of detail HOW to process processed new project data with a trained ML model to determine release information 
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed in claims 1, 8 and 15.
Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “determine based on processing the new project software data and the computing resource data a project release plan for the new project wherein the project release schedule for the new project and respective allocations of computing resources for the new project” as claimed.







2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding Independent Claims 1, 8 and 15, the claims recite “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” wherein Applicant’s specification does not provide a sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least determining/generating a project release plan of any kind much alone a training a machine 
Specification Paragraph 43 (see below, emphasis added) discusses that a desired feature of the project management platform is to generate a project release schedule from ‘release information’ however this paragraph and associated Figures 1A-1C fail to disclose a specific method, technique, approach, algorithm, detailed working example of the like for actually generating, automatically by a computer, a project release schedule based on release information as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0043]As further shown in Fig. 1C, and by reference number 160, the project management platform performs an action according to a release schedule of the release information. The project management platform may perform the action according to a determined complexity of the new project, a determined size of the new project, a determined release schedule for the new project, and/or the like. For example, the project management platform may be configured to determine and/or generate a project release plan according to the release information. The project release plan may indicate the release schedule. Additionally, or alternatively, the project release plan may include an iteration velocity (e.g., a speed at which new project or a task of the project is to be completed or can be completed), a quantity of iterations associated with the new project (and/or tasks of the new project), a start date and/or an end date of the project release, and/or the like.
While Paragraph 43 discloses a plurality of potential data that may be included in a project release plan this paragraph like the remainder of Applicant’s disclosure fails to disclose HOW to actually determine any of the plurality of data, e.g. iteration velocity, resource allocation, quantity of iterations, 
Similarly specification Paragraph 44 merely describes the purpose of a project release plan (e.g. indicate whether a requested release schedule can be satisfied) without any disclosure even remotely related to HOW the system (project management platform) actually generates a project release plan (e.g. HOW to determine if a requested release schedule can be satisfied).
Specification Paragraph 45 merely discloses that a project release plan may include resource allocation data without any discussion on how the resource allocation data is actually determined or generated, much alone how to program a computer to automatically determine the resource allocation for a new project based on a machine learning model trained utilizing historical project data.
Specification Paragraph 46 discloses at a very high level of generality that a project release plan may include any of a plurality of project related information such as indicate timing, resource allocation, duration of resource use, etc....  This paragraph, like the remainder of Applicant’s disclosure, fails to disclose a specific method for actually determining a project release schedule much alone HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraphs 50 and 58 (see below, emphasis added) disclose that the project management platform OR the machine learning model may generate a project release plan including a plurality of project information, however the paragraph fails to disclose HOW to actually generate a project release plan as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
[0050]  In this way, the project management platform may generate a project release plan

and/or a velocity of developing a new project or performing a release), iteration information
for a project release (e.g., a number of iterations and/or expected cycles of development for
revising and/or finalizing the project), and/or the like.

[0058]  In this way, the machine learning model may be configured to determine and/or
estimate a complexity and/or size (e.g., according to a scoring model and/or scoring system,
as described herein) to permit the machine learning model to generate a project release plan
for a project of the project description. Furthermore, the project release plan may be
configured and/or determined according to the resource data associated with a particular
entity.
Specification Paragraph 61 discloses that an integration layer of the system generates the project release plan, however this paragraph fails to disclose HOW the integration layer generates the project release plan or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Specification Paragraph 114 and Figure 8 disclose at a very high level of generality that a project release plan is generated according to release information, however this paragraph like the remainder of Applicant’s disclosure fails to discuss at any level a specific method, technique, approach, detailed working example or the like for actually determine any kind of project release plan, or more specifically HOW to determine a project release schedule for a new project based utilizing a trained ML model, priority information, new project software data and computer resource data as claimed as claimed.
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 

Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” and subsequently “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are actually performed or implemented (e.g. HOW to “training a machine learning model with historical software data, identifying prior computing resources associated with prior projects to generate a trained machine learning model that determines a release schedule of a project” or HOW to “processing by the computing device and using the machine learning model and priority information, the new project software data and the computing resource data to determine release information including the release schedule for the new project”).
“[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623